DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 	Claims 2-3, 17, and 22-30 are cancelled.
Claims 1, 31  have been amended.
Claims 1, 4-16, 18-19 and 31-40 are being considered on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter without significantly more. The claim(s) recite(s) natural protein from a natural source. This judicial exception is not integrated into a practical application because the naturally occurring proteins of claim 1, although nominally falling within at least one of the four .
Claims 1, 4-16, 18-19, 31-40 are rejected under 35 U.S.C. 101:  The claimed invention is directed to non-statutory subject matter because: the naturally occurring proteins, although nominally falling within at least one of the four eligible categories, are directed to a judicial exception to 35 U.S.C. 101 (i.e., naturally occurring product). 
Claims 1, 4-16, 18-19, 31-40  are rejected under 35 U.S.C. 101 because the claimed proteins have been isolated from natural sources as follows:
The protein has been isolated from natural organisms including Schizochytrium, Aurantiochytrium, and Thraustochytrium genera; as recited in instant claims 1 and 32. 
Applicants are referred to Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc. In Myriad, The Supreme Court considered the patent eligibility of several claims directed to isolated DNA related to the human BRCA1 and BRCA2 cancer susceptibility genes. The Supreme Court held that certain of Myriad Genetics' claims to isolated DNA are not patent -eligible, because they read on isolated naturally-occurring DNA that is a “product of nature”. The Court held that isolating a "gene from its surrounding genetic material is not an act of invention".
In the instant case, isolating proteins from natural sources is not an act of invention. 
Dependent claims that describe the isolated protein from a natural source are just descriptions of the naturally occurring proteins of claim 1. 

Furthermore, isolating a naturally occurring protein from natural sources is trivial and known in the art. Applicants are referred to Tang (US 2012/0021457).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16, 18-19 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2012/0021457; hereinafter R1) in view of Raney et al (US 2013/0017594; hereinafter R2) and Lin et al. (J. Agric. Food Chem., 63: 9704-9714 (2015), hereinafter R3) with Barclay (US 5,130,242) as evidence.
Claim 1 has been amended to recite a protein composition from an organism selected from the group consisting of Aurantiochytrium, Schizochytrium and Thraustochytrium having a total protein content of at least 65 wt.%. The uncorrected limiting amino acid score is 0.93 or greater for all essential amino acids. The protein composition has a p-anisidine value of less than about 2.0
Claim 1, 8, 9, 10 - R1  teaches a method of producing a protein composition [0434]; the process comprising: delipidating the biomass,  defatted (partially or totally) macroalgae and/or microalgae are used in the processes of the present disclosure [0415];
exposing the deiipidated biomass to acidic conditions by adjusting the pH of the biomass to  pH of less than 6 and holding for 10 minutes (para [0863]; Approximately 0.5 kg of defatted microalgae (Chlorella) was mixed with 0.5 kg of water at ambient temperature. pH of the microalgae slurry was at 5.76; harvestings protein composition ( [0434 - 0444]; separating the extract from the washed defatted or protein-enriched algae; desolventizing the washed macroalgae and/or microalgae to form a protein concentrate ). However, R1  teaches wherein the pH can be kept in between 3 and 7 [0434-0444]:; removing fiber from the defatted or protein-enriched macroalgae and/or microaigae, comprising mixing the macroalgae and/or microalgae with water to form a second mixture; optionally adjusting the pH of the second mixture to a pH of about 3 to about 7; and adding enzyme complex to the second mixture and heating to a temperature of about 30 degrees C to about 60 degrees G to hydrolyze the fiber).
The protein concentrate and/or isolate may be used in foods and beverages. The concentrates comprise 30-75% protein and the isolate comprises over 90% protein. [0407, 0411-04013]
Claim 1 - R1 clearly discloses that the process comprises delipidating (defatting) the biomass, and defatted (partially or totally) macroalgae and/or microalgae are used in the processes of the present disclosure [0415]. Since the biomass can be totally defatted, the para-anisidine value is expected to be below the value recited in claim 1. The reason is that para-anisidine value of a lipid indicates to what extent the lipid has 
R1 method produces protein concentrates and isolates of macroalgae and/or microalgae. However, R1 is silent regarding protein concentrates and isolates of the organisms of the Schizochytrium, Aurantiochytrium or Thraustochytrium. 
Claim 1 - R2 teaches of heterotrophic algae from the class Labyrinthulomycetes that can be used in protein compositions [0074]; in some embodiments, the invention provides a food, feed, nutritional or therapeutic supplement comprising a spray dried algal biomass [0068]; In some embodiments, the algae is Thraustochytrium striatum, Thraustochytrium roseum, Thraustochytrium aureum, Crypthecodinium cobnii, and/or Aurantiochytrium sp. In a preferred embodiment, Schizochytrium limacinum is used in the methods and compositions described herein; (Thraustochytrium, Aurantiochytrium, and Schizochytrium are heterotrophic algae from the class Labyrinthulomycetes). [0087]
Claim 15 - R1 in view of R2 discloses an algal protein composition that does not contain human allergens. 
Claim 18 - R2 teaches that the composition is derived from a single source [0088]; In other embodiments, the algae is a single algae species. Therefore, using a single source of algae would have been motivated. Instant claim 18 is limited to a composition from a single source.
Claim 15, 19 - Therefore, it would have been obvious to one of ordinary skill in the art to produce a protein composition taught by R1 in view of R2; not containing human allergens from peanut, milk, soy, nut, egg, whey, wheat, fish, shellfish, or peanut.
R1 in view of R2 discloses the protein composition of claim 1. R2 teaches that the Labyrinthulomycete is selected from the group consisting of Thraustochytrium, Aurantiochytrium, and Schizochytrium [0069] In some embodiments, the algae is Thraustochytrium striatum, Thraustochytrium roseum, Thraustochytrium aureum, Crypthecodinium colinii, and/or Aurantiochytrium sp. These species are known as microalgae. Since R1 method is applicable to microalgae, the use of organisms the genera including Schizochytrium, Aurantiochytrium and Thraustochytirum would have been motivated and obvious over the teachings of R1. 
Claims 11-14 - R1 in view of R2 teaches the protein composition of claim 18, and R2 discloses that Labyrinthulomycete is Aurantiochytrium [0069]. Since the natural proteins of the claimed microalgae are produced, the total protein and the amino acids comprising the proteins of Labyrinthulomyctes as described in claims 11-14 would have been obvious. 
R1 and R2 are silent regarding the presence of tryptophan in the isolated proteins.
Claim 1- R3 discloses that Schizochytrium protein comprises tryptophan. Table 3 depicts he essential amino acid content of the isolated protein comprising tryptophan. (Table 3)
It is also noted that protein compositions from sources such as Schizochytrium, Aurantiochytrium and Thraustochytrium would have been motivated as evidenced by Barclay. Barclay discloses that proteins may be extracted from sources such as Schizochytrium and Thraustochytrium. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the protein composition of R1 by using microalgae including Schizochytrium, Aurantiochytrium and Thraustochytrium, as motivated by R2, having inherent properties as presently claimed and specifically the existence of tryptophan as clearly disclosed by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing protein concentrates and/or isolates as presently claimed.
Claims 15-16 are unpatentable over Tang (US 2012/0021457; hereinafter R1) and Raney et al (US 2013/0017594; hereinafter R2), further in view of Chapman et at. (US 3,197,309; hereafter R4)
The disclosures of R1 and R2 are incorporated by reference as outlined above.
R1 and R2 are silent regarding the organoleptic properties of the protein concentrate or isolates to be acceptable to humans. 
R3 discloses that the green algal product may be produced so that it has a bland taste to humans. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the product of R1-R2 to create a protein composition that has organoleptic properties acceptable to humans. Such a protein product will resemble other plant proteins, e.g. soy proteins regarding the organoleptic properties. 
Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive.

	1.	Applicants argue that since the para-anisidine value of the protein compositions is low, the protein composition is significantly different from the naturally occurring proteins in the algal genera presently claimed. 
	a.	Para-anisidine value of a material comprising lipids is an indication of the existence of aldehydes produced upon the secondary oxidation of lipids. An algal protein composition produced from a totally defatted (delipidated) algal material is not expected to have a high p-anisidine value. Therefore, defatting an alga material for the purpose of extracting proteins will not change the structure of algal proteins. The protein concentrate or isolate is considered only a more purified material compared to the protein occurring naturally in the algal material. 
	b.	The isolated protein has the same structure as the natural protein. The process employed by Applicants does not change any amino acids in the structure of the isolated protein. In other words, the structure of the isolated protein reads on the structure of what occurs naturally in the organisms of concern. It is agreed that the protein composition has been freed from impurities such as e.g. lipids, fiber, minerals, etc. However, the claimed composition is just a purified protein from the algal sources. As such it is not patentable under the provisions of 35 U.S.C. 101. 
	c.	Applicants are also referred to Rudinger et al. (US 2016/0183565) that clearly discloses that Schizochytrium, Aurantiochytrium, and Thraustochytrium comprise oxidation sensitive material that should be protected against oxidation. These are the polyunsaturated fatty acids. Therefore, it can be concluded that when an algal material 
	2.	Applicants argue that the protein composition presently claimed has an uncorrected amino acid score of 0.93 or greater. 
	a.	The uncorrected amino acid score of a protein is an indication of the quality of that protein compared to a reference protein, considering essential amino acids, set forth by FAO/WHO.  Applicants did not invent or created such scores. The natural proteins in the micro-algae claimed; do inherently possess such amino acid scores. Therefore, the limitation of claim 1 and 31 are description of a product that is obvious over the teachings of the cited references. 
	3.	Applicants have attacked the cited references individually, arguing that; for instance the primary reference does not teach the algal general claimed. 
	a.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
		The rejection is an obvious type rejection involving multiple references. The overall teachings of the cited references should be considered. One of ordinary skill in the art is capable of purifying the proteins from an algal source following the teachings of the cited references and the general knowledge of protein purification available in the art. 
		Applicants have also argue that their method has produced the protein composition of claim 1. However, present claims 1 and 31 are directed to protein compositions not method of producing such compositions. 
		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kale (US 2012/0053327) discloses extraction of proteins from intact algal cells. The algae disclosed include Schizochytrium. [0107 and 0108]
Lei (US 2015/0201649) discloses a residual defatted algal biomass that is s suitable source of protein concentrate/isolate and dietary fiber.[0052]
Brooks et al. (US 2013/0122180) discloses a method of making algal protein concentrate comprising defatting microalgal biomass comprising at least 40% protein by dry weight and removing the soluble sugars from the biomass, whereby an algal protein concentrate is produced. [0101]
Brooks et al. (US 2010/0239712) discloses microalga biomass for human consumption. [0010]
Gerde, J. A. et al. Algal Res., 2: 145-153 (2013)-Discloses protein isolation from microalga biomass. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791